Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a method of using a system, primarily, having … with a power delivery circuit, delivering a current to a load circuit according to a regulated voltage at a node, wherein delivering the current comprises: with a first circuit, generating an error signal based at least in part on the regulated voltage, wherein the first circuit of the power delivery circuit is integrated on a first chip, with the first circuit, transmitting the error signal to a voltage generator comprising a plurality of power switches, wherein at least a portion of the power switches are integrated on a second chip, with the voltage generator, receiving the error signal, … with the voltage generator, modifying the regulated voltage according to the error signal.
For claim 15, the prior art does not disclose or suggest a method of using a system, primarily, having: …  delivering current at a regulated voltage to a load circuit on a first chip; with the first chip, generating an error signal based at least in part on the regulated voltage; with the first chip, transmitting the error signal to a second chip; with 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JUE ZHANG/
Primary Examiner, Art Unit 2838